Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 1 of 104 PageID# 204




                                    132
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 2 of 104 PageID# 205




                                    133
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 3 of 104 PageID# 206




                                    134
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 4 of 104 PageID# 207




                                    135
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 5 of 104 PageID# 208




                                    136
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 6 of 104 PageID# 209




                                    137
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 7 of 104 PageID# 210




                                    138
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 8 of 104 PageID# 211




                                    139
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 9 of 104 PageID# 212




                                    140
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 10 of 104 PageID# 213




                                     141
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 11 of 104 PageID# 214




                                     142
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 12 of 104 PageID# 215




                                     143
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 13 of 104 PageID# 216




                                     144
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 14 of 104 PageID# 217




                                     145
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 15 of 104 PageID# 218




                                     146
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 16 of 104 PageID# 219




                                     147
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 17 of 104 PageID# 220




                                     148
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 18 of 104 PageID# 221




                                     149
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 19 of 104 PageID# 222




                                     150
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 20 of 104 PageID# 223



   Angelique Ciliberti
   2101 Arlington Blvd, Apt 406
   Charlottesville, VA 22903

   April 15, 2016

   Virginia State Police
   Public Relations Office
   P. O. Box 27472
   Richmond, VA 23261-7472

   Dear FOIA Officer:

   Under the Virginia Freedom of Information Act, §2.2-3704 et seq., I am requesting an opportunity to
   inspect or obtain copies of public records. Specifically, I am requesting a list of the physical evidence
   stored in connection with the death of Mary Harding (date of disappearance: 08/22/1985; her body was
   found 08/29/1985 in Lancaster, Virginia).

   If there are any fees for searching or copying these records, please inform me if the cost will exceed
   $200.00. This information is not being sought for commercial purposes.

   The Virginia Freedom of Information Act requires a response to this request be made within five business
   days. If access to the records I am requesting will take longer than this amount of time, please contact me
   with information about when I might expect copies or the ability to inspect the requested records.

   If you deny any or all of this request, please cite each specific exemption you feel justifies the refusal to
   release the information and notify me of the appeal procedures available to me under the law.
   Thank you for considering my request.

   If you have any questions or require additional information in order to process my request, please do not
   hesitate to contact me at 502-648-8618 or aac4xz@virginia.edu.


   Sincerely,

   Angelique Ciliberti
   Aac4xz@virginia.edu
   502-648-8618

   	  




                                                         151
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 21 of 104 PageID# 224




                                     152
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 22 of 104 PageID# 225




                                     153
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 23 of 104 PageID# 226




                                     154
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 24 of 104 PageID# 227




                                     155
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 25 of 104 PageID# 228




                                     156
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 26 of 104 PageID# 229




                                     157
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 27 of 104 PageID# 230




COMMONWEALTH OF VIRGINIA                      )
                                              )
CITY OF RICHMOND                              )


                       DECLARATION OF MARCELLA F. FIERRO

I, Marcella F. Fierro, M.D., hereby declare the following under penalty of perjury:

   1. I am a former Chief Medical Examiner for the Commonwealth of Virginia, in which
      position I served as for 14 years. Prior to my appointment as Chief Medical Examiner, I
      served as Deputy Chief Medical Examiner for the Central District for 171/2 years. I
      retired from the Office of the Chief Medical Examiner (OCME) on January 1, 2008, after
      working there for 34years total. After retiring from the OCME, I began working privately
      as a forensic pathology consultant for local governments, Federal, State, and local law
      enforcement agencies, and private individuals. I have been qualified as an expert and
      testified in state and federal courts in Virginia, North Carolina, Maryland, Washington
      DC, Ohio, Utah, California and others.

   2. I am board certified in Anatomic, Clinical and Forensic Pathology. My duties at the
      OCME included the examination, and medical investigation of the deaths of persons who
      died sudden, unexpected, suspicious, or violent deaths in order to determine the cause and
      manner of death, and to collect evidence that may be helpful in the death investigation.

   3. In my capacity as a Deputy Chief Medical Examiner for the Commonwealth of Virginia,
      I performed a post-mortem examination on the body and remains of Mary K. Harding in
      connection with the investigation of her murder in Lancaster, Virginia in 1985. As part of
      that examination, I examined six cuts on the right side of her body in order to determine
      the cause. I wrote a report in 1985 that documented my examination, findings, and
      opinions. I recovered physical evidence from her body including oral, anal, vaginal swabs
      and hair exemplars; I also made microscopic slides from some of those swabs, as my
      report notes.

   4. I was qualified as an expert witness and testified for the Commonwealth in both the
      February 1986 and July 1986 trials of Emerson Stevens. I have reviewed my testimony
      from both trials. In this affidavit, when I refer to my trial testimony, I am referring to the
      July 1986 trial of Mr. Stevens, which resulted in his conviction of first-degree murder.

   5. During my testimony, I summarized much of the information contained in my report,
      including my findings regarding the cuts to Mary Harding’s body. In assessing the likely
      source of the cuts, I considered the location, shape, length, and depth of each of the cuts.
      The cuts ranged in size from four and a quarter to five inches in length and from a half-
      an-inch to two-and-a-half-inches deep. Four of the cuts were parallel on her torso and a
      fifth was angulated on her right hip, and there was a cut at the base of her neck.




                                                  158
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 28 of 104 PageID# 231




   6. I testified that the wounds were not immediately mortal, but if left untreated, a person
      could suffer hemorrhages or blood loss sufficient to cause death. I concluded, however,
      that Ms. Harding died of asphyxia due to the ligature that was around her neck and that
      her death occurred prior to her body being deposited in the water, due to the fact that
      there was no water in her lungs.

   7. I testified that the cuts on Ms. Harding’s body were made with a cutting instrument with
      one sharp edge and one blunt edge, like a knife or something similar. The
      Commonwealth’s Attorney asked me to examine a knife during my testimony, and I
      explained that this knife could have inflicted the type of cuts found on Ms. Harding.

   8. On cross-examination, the defense showed me a propeller from a work boat and asked
      me if it could have inflicted the wounds I found on the victim’s body. I testified that it
      was my opinion, to a reasonable degree of medical certainty, that the propeller shown to
      me could not have caused the cuts found on Ms. Harding’s body.

   9.    Recently the Innocence Project at University of Virginia School of Law, retained me to
        review my case file, which was made available to me by the OCME. This file included
        my own reports, reports of the state police, lab reports, and numerous photographs of Ms.
        Harding’s body, as well as photographs of the physical evidence recovered in the case.
        Some of these photographs were taken by me, and others were taken by the state police.

   10. In addition to reviewing the original case file, I also emailed a Medical Examiner listserv
       and asked them for any photographs they may have in connection with cases involving
       propeller injuries. I received a number of responses and photographs, which were helpful
       in re-evaluating this case.

   11. After a thorough analysis of the aforementioned materials, it is my conclusion that the
       wounds on Ms. Harding’s body were caused by a propeller rather than a knife, and that
       these cuts were inflicted post-mortem, as I testified at trial.

   12. My revised opinion is based upon reconsideration of the size, location, length, depth,
       parallel nature, and periodicity of the wounds. The cuts are more consistent with a post-
       mortem encounter with a propeller for several reasons. First, the wounds are not in the
       usual locations of cutting wounds caused by a knife as found in usual stabbing deaths.
       Additionally, the cuts show periodicity, that is they occur at regular intervals, which
       would also be inconsistent with usual knife wounds. Also, most knife wounds are not as
       long as the cuts found on Ms. Harding’s body. Finally, Ms. Harding’s body was
       discovered in shallow water in an area that was heavily trafficked by propeller boats.

   13. My new opinion regarding the cause of the cuts on Ms. Harding’s body is based on my
       reevaluation of the case, as well as my additional experience generally and my specific
       experience with subsequent propeller injury cases. My additional years of experience,
       and my consultation with other medical examiners regarding cases involving propeller
       injuries, I now believe that my initial opinion and trial testimony in reference to the
       cutting injuries was in error. The periodicity, location, depth, and extent of the wounds




                                               159
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 29 of 104 PageID# 232




       on Ms. Harding’s body are more consistent with a propeller and inconsistent with a knife.
       It has always been my policy that upon discovery of a mistake or error on my part – or on
       the part of anyone under my charge – I should move as quickly as possible to correct my
       error and my opinion accordingly. I am submitting this affidavit in an attempt to do so in
       this case.

The foregoing is true to best of my knowledge, information and belief.

   .




                                                    _________________________________
                                                    MARCELLA F. FIERRO, MD

Signed this _13____ day of May, 2016.




                                              160
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 30 of 104 PageID# 233




                                    161
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 31 of 104 PageID# 234




                                    162
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 32 of 104 PageID# 235




                                    163
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 33 of 104 PageID# 236




                                    164
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 34 of 104 PageID# 237




                                    165
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 35 of 104 PageID# 238




                                    166
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 36 of 104 PageID# 239




                                    167
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 37 of 104 PageID# 240




                                    168
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 38 of 104 PageID# 241




                                    169
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 39 of 104 PageID# 242




                                    170
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 40 of 104 PageID# 243




                                    171
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 41 of 104 PageID# 244




                                    172
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 42 of 104 PageID# 245




                                    173
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 43 of 104 PageID# 246




                                    174
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 44 of 104 PageID# 247




                                    175
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 45 of 104 PageID# 248




                                    176
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 46 of 104 PageID# 249




                                    177
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 47 of 104 PageID# 250




                                    178
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 48 of 104 PageID# 251




                                    179
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 49 of 104 PageID# 252




                                    180
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 50 of 104 PageID# 253




                                    181
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 51 of 104 PageID# 254




                                    182
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 52 of 104 PageID# 255




                                    183
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 53 of 104 PageID# 256




                                    184
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 54 of 104 PageID# 257




                                    185
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 55 of 104 PageID# 258




                                    186
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 56 of 104 PageID# 259




        VIRGINIA: IN THE CIRCUIT COURT OF THE COUNTY OF LANCASTER



   EMERSON EUGENE STEVENS,                   )
     Petitioner,                             )
                                             )
                                             )
   v.                                        )
                                             )         No. CL16000095-00
                                             )
   EDDIE L. PEARSON, WARDEN,                 )
   Greensville Correctional Center,          )
         Respondent.                         )




                      SUPPLEMENTAL APPENDIX

                                       TO


              AMENDED PETITION FOR WRIT OF HABEAS CORPUS


                              Appendix pages 187-253




                                       187
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 57 of 104 PageID# 260




                                    188
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 58 of 104 PageID# 261




                                    189
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 59 of 104 PageID# 262




                                    190
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 60 of 104 PageID# 263




                                    191
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 61 of 104 PageID# 264




                                    192
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 62 of 104 PageID# 265




                                    193
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 63 of 104 PageID# 266




                                    194
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 64 of 104 PageID# 267




                                    195
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 65 of 104 PageID# 268




                                    196
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 66 of 104 PageID# 269




                                    197
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 67 of 104 PageID# 270




                                    198
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 68 of 104 PageID# 271




                                    199
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 69 of 104 PageID# 272




                                    200
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 70 of 104 PageID# 273




                                    201
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 71 of 104 PageID# 274




                                    202
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 72 of 104 PageID# 275




                                    203
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 73 of 104 PageID# 276




                                    204
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 74 of 104 PageID# 277




                                    205
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 75 of 104 PageID# 278




                                    206
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 76 of 104 PageID# 279




                                    207
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 77 of 104 PageID# 280




                                    208
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 78 of 104 PageID# 281




                                    209
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 79 of 104 PageID# 282




                                    210
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 80 of 104 PageID# 283




                                    211
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 81 of 104 PageID# 284




                                    212
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 82 of 104 PageID# 285




                                    213
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 83 of 104 PageID# 286




                                    214
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 84 of 104 PageID# 287




                                    215
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 85 of 104 PageID# 288




                                    216
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 86 of 104 PageID# 289




                                    217
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 87 of 104 PageID# 290




                                    218
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 88 of 104 PageID# 291




                                    219
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 89 of 104 PageID# 292




                                    220
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 90 of 104 PageID# 293




                                    221
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 91 of 104 PageID# 294




                                    222
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 92 of 104 PageID# 295




                                    223
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 93 of 104 PageID# 296




                                    224
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 94 of 104 PageID# 297




                                    225
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 95 of 104 PageID# 298




                                    226
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 96 of 104 PageID# 299




                                    227
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 97 of 104 PageID# 300




                                    228
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 98 of 104 PageID# 301




                                    229
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 99 of 104 PageID# 302




                                    230
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 100 of 104 PageID# 303




                                     231
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 101 of 104 PageID# 304




                                     232
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 102 of 104 PageID# 305




                                     233
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 103 of 104 PageID# 306




                                     234
Case 3:20-cv-00352-MHL Document 1-2 Filed 05/18/20 Page 104 of 104 PageID# 307




                                     235
